Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 15, 16, 17, 18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie (US Patent Publication 2015/0135421) in view of Schuster (U.S. Patent Publication 20130227772).
Regarding Claim 1, Guthrie shows a toilet seal, comprising: a flange member (61) having an inwardly extending flexible lip (paragraphs 16-18) surrounding an aperture (63) define by the toilet seal; a compressible member (91) having an upper surface (58) disposed adjacent to a lower surface (78) of the flange member, and the compressible member having a lower surface, wherein a plurality of ridges (79) extend downwardly from the lower surface of the compressible member and wherein the 
Regarding Claim 3, Guthrie shows a toilet seal according to claim 1,but fails to show an annular portion. Schuster teaches toilet flange. The device includes an annular portion extending downwardly from the flange member (119) and disposed radially outward from the flexible sleeve (116), wherein a lower surface of the flange member, the annular portion and the sleeve cooperate to define a cavity, see annotated figure below. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an annular portion in order to allow the flange to sit on top of another seal.  

    PNG
    media_image1.png
    303
    978
    media_image1.png
    Greyscale
  

Regarding Claim 5, Guthrie shows a toilet seal according to claim 1, wherein the compressible member is formed of PVC (paragraph 5). 
 Regarding Claim 6, Guthrie shows a toilet seal according to claim 1, further comprising a pair of ears (93) extending outwardly from the flange member.  
Regarding Claim 15, Guthrie shows a toilet seal according to claim 1, a toilet seal according to claim 1, wherein the plurality of ridges (79) are annular. 
Regarding Claim 16, Guthrie shows a toilet seal according to claim 1, wherein the compressible member (91) is formed of moldable elastomeric material (paragraph 15).  
Regarding Claim 17, Guthrie shows A toilet seal, comprising: a flange member (61) having an inwardly extending flexible lip surrounding an aperture (63) defined by the toilet seal:  a radiused wall extending downwardly from the flange member, wherein the radiused wall (181) contracts concentrically as it extends from a lower surface of the flange member to an upper 4APPLICATION SERIAL No. 16/154,028 ATTORNEY DOCKET No. 10042468-50523087end of a flexible sleeve; and a compressible member (91) having an upper surface disposed adjacent to a lower surface of the flange member, and the compressible member having a lower surface, wherein a plurality of ridges (179) extend downwardly from the lower surface of the compressible member. Wherein the plurality of ridges assist the compressible member to compress when a toilet is pushed down into the toilet seal (The ridges would assist in the compressible member to compress because they are in contact with the compressible member paragraph 19). Guthrie fails to show the radiused wall extending to a flexible sleeve. Shuster teaches a toilet flange. The device includes a flexible sleeve (116) a radiused wall (113) contracting concentrically as it extends from a lower surface of the flange member to an upper end of the flexible 
Regarding Claim 18, Guthrie shows a toilet seal according to claim 1,but fails to show an annular portion. Schuster teaches toilet flange. The device includes an annular portion extending downwardly from the flange member (119) and disposed radially outward from the flexible sleeve (116), wherein a lower surface of the flange member, the annular portion and the sleeve cooperate to define a cavity, see annotated figure below. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an annular portion in order to allow the flange to sit on top of another seal.  

    PNG
    media_image1.png
    303
    978
    media_image1.png
    Greyscale
  
Regarding Claim 20, Guthrie shows a toilet seal according to claim 17, wherein the compressible member is formed of PVC (paragraph 5). 
Regarding Claim 21, Guthrie shows a toilet seal according to claim 17, further comprising a pair of ears (93) extending outwardly from the flange member.  
Regarding Claim 22, Guthrie shows a toilet seal, comprising: a flange member (61) having an inwardly extending flexible lip surrounding an aperture (63) defined by  Guthrie fails to show a flexible sleeve. Guthrie fails to show a flexible sleeve. Shuster teaches a toilet flange. The device includes a flexible sleeve (116) extending downwardly from the flange member (119) (paragraph 59) and a radiused wall (113) contracting concentrically as it extends from a lower surface of the flange member to an upper end of the flexible sleeve (116).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sleeve in order to ensure the flange extending into the waste pipe. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie (US Patent Publication 2015/0135421) in view of Schuster (U.S. Patent Publication 2013/022772) and Culwell (US Patent Publication 2011/0131715). Guthrie shows a toilet seal according to claim 1, but fails to show a spacer. Culwell teaches a closet flange. A modular compressible member (16) substantially concentric with and adapted to be positioned below the compressible member (20).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a modular rigid spacer in order to ensure the toilet is at the correct height. 
Allowable Subject Matter
Claims 4, 7-10, 12-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive.
Applicant argues that the plurality of ridges is not located on the bottom surface of the compressible member. The examiner disagrees. The claim does not require the plurality of ridges to be integral with the compressible member. 
Applicant argue that’s the cited prior fails to show “Wherein the plurality of ridges assist the compressible member to compress when a toilet is pushed down into the toilet seal”. The examiner disagrees. Guthrie teaches a plurality of ridges (79) that extend from a lower surface of the compressible member in order to absorb imperfections of the sealing surface with the closet flange (paragraph 19). The ridges would assist in the compressible member to compress because they are in contact with the compressible member. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198.  The examiner can normally be reached on Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LAUREN A CRANE/Primary Examiner, Art Unit 3754